UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES HENRY CASTILLO, :
:CIVIL ACTION NO. 3:18-CV-911
Petitioner, :
: (JUDGE MARIANI)
V. : (Chief Magistrate Judge Schwab)
DAVID J. EBBERT, ;
Respondent.
ORDER

AND NOW, THIS / Se, DAY OF SEPTEMBER 2019, upon review of

Magistrate Judge Schwab's Report and Recommendation (R&R) (Doc. 49) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 49) is ADOPTED for the reasons set forth therein;

2. Petitioner's 28 U.S.C. § 2241 Petition is DENIED;

3. The Clerk of Court is directed to CLOSE this case.

 

Robert D> Marfan
United States District Judge
